Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Staple on September 12, 2022. All species claims are rejoined. Claims 1, 3-7, 11-13, 21-27 are pending and allowed.

The application has been amended as follows: 

Claim 22. The method of claim [[1]] 21, wherein the condition is cancer and the first biomarker is CD44 and the second biomarker is CD24.
Claim 23. The method of claim [[1]] 21, wherein the condition is cancer and the first biomarker is CD74 and the second biomarker is CD59.
Claim 24. The method of claim [[1]] 21, wherein the condition is cancer and the first biomarker is N-cadherin and the second biomarker is E-cadherin.
Claim 25. The method of claim [[1]] 21, wherein the labeling comprises contacting the sample with fluorescent dyes conjugated to antibodies or antibody fragments.
Examiner Comment
Prior art made of record but not relied upon is US Patent 6,055,325, Garini et al, issued April 2000. Garini et al teach a method of conducting fluorescence microscopy on a biological sample comprising contacting the sample with multiple fluorescent probes labeled with different fluorophores that bind to different nucleic acids or proteins, obtaining a fluorescence micrograph or spectral image by quantitating the fluorescence of each probe, numerically calculating at each pixel a product ratio of the fluorescence measured, and creating a new ratio image, wherein the nucleic acids or proteins labeled and quantified are associated with a disease such as cancer (col. 16-26). Garini et al do not teach labeling a first and second biomarker that are positively-correlated and negatively-correlated to the disease and making a micrograph reflecting the ratio of their signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642